Citation Nr: 0017332	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability evaluation for plantar 
callosity of the left foot, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had unverified service from June 1935 to December 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.
 

REMAND

The veteran contends that he is entitled to a disability 
evaluation in excess of 20 percent for plantar callosity of 
the left foot.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased evaluation.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Based on the 
veteran's contention, the Board finds that the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  However, a review of the file reveals that additional 
development is required before the Board can proceed with 
appellate review. 

This appeal ensues from the RO's March 1997 rating decision 
increasing the veteran's disability evaluation to 10 percent 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7819.  
Thereafter, in an August 1998 rating decision, the RO 
increased the veteran's disability evaluation to 20 percent 
based on a review of a November 1997 report from a physician 
with the Paradise Podiatry Group, a February 1998 VA 
examination report and all other evidence of record.  

The November 1997 report from Paradise Podiatry Group 
indicates that the veteran presented with complaints of 
continued discomfort and marked ambulatory difficulties due 
to the callosity on the left foot.  The physician indicates 
that the veteran does not have a skin problem, but rather, 
the left foot is painful due to an internal deformity of the 
osseous structure of the foot. 

A February 1998 VA examination report shows that the veteran 
reported having sharp pain on the ball of his left foot, 
worsened by prolonged standing.  The veteran indicated that 
he uses a cane in the contralateral hand and that he applies 
topical sponge-like devices to cushion his foot.  Physical 
examination revealed an indurated, hyperkeratotic patch of 
skin under the left fifth metatarsal head.  The VA examiner 
stated that it was clearly circumscribed, 1 cm across 1/2 cm 
thick.  The left fifth digit was intact with no evidence of 
contracture and there is no evidence of significant 
malalignment of the fifth metatarsal.  The veteran was shown 
to have a 20 degree left first valgus deformity, with 
diminished range of motion of the foot.  The veteran had 
dorsiflexion to 30 degrees, plantar flexion to 30 degrees and 
interphalangeal joint flexion to 10 degrees.  The veteran was 
diagnosed with left foot metatarsal plantar callus, great toe 
hallux valgus deformity and hallux rigidus of the left foot.  
The physician indicated that the functional impairment 
associated with the left foot consists of chronic pain of 
variable intensity, necessitating the use of a cane in the 
contralateral hand.  The examiner indicated that no x-rays 
were available for review, and that additional x-rays were 
recommended.   

When an examiner suggests that additional diagnostic testing 
would assist in clarifying a diagnosis, VA's duty to assist 
includes arranging for such testing.  See Green v. Derwinski, 
1 Vet. App. 121, 123-24 (1991) (holding that VA failed in its 
duty to assist when it did not follow the examiner's 
suggestion to review the veteran's record for clarification 
of diagnostic doubt and to obtain additional diagnostic 
studies if such doubt remained).  In light of the foregoing, 
the Board believes that the veteran should be afforded a 
repeat examination which includes taking new x-rays of the 
veteran's left foot.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
discern whether the veteran has received 
any additional treatment for his left 
foot from a VA medical facility or from a 
private healthcare provider since the 
date of his last VA examination in 
February 1998.  If so, the RO should 
obtain and associate with the claims file 
any treatment records which have not been 
previously obtained. 

2.  The veteran should be afforded a VA 
examination to determine the exact nature 
and extent of any current left foot 
disabilities, including the severity of 
his left foot plantar callosity.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted, including x-rays of 
the left foot.  In light of the evidence 
of record, including the results of the 
examination and x-ray reports, the 
examiner is requested to give an opinion 
regarding the severity of the veteran's 
left foot callosity and is also asked to 
set forth all applicable diagnoses.  The 
complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  Further, because 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1999), the claims file must 
be made available to the examiner for 
review.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 20 percent for a 
left foot plantar callosity in light of 
all pertinent evidence and all applicable 
laws, regulations, and case law.

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







